Citation Nr: 0626905	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the St. Paul Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On April 25, 2005, the Secretary imposed a stay on the 
processing of claims separate evaluations for tinnitus in 
each ear that were filed prior to June 13, 2003.  On July 10, 
2006, the stay was lifted.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under law whether perceived in one ear or both.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  Therefore, the VCAA is not applicable.

Increased Evaluation

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

VA's General Counsel interpreted the pre-June 2003 version of 
Diagnostic Code 6260 as also providing for a single 10 
percent rating regardless of whether tinnitus was perceived 
in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 
25,178 (2004).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  The current version of Diagnostic Code 6260 
clearly precludes more than a single 10 percent rating for 
tinnitus.  Therefore, the veteran's claim must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Separate 10 percent ratings for tinnitus in each ear are 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


